UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
ABDAL RAZAK ALI (ISN 685),               )
                                        )
       Petitioner,                      )
                                        )
       v.                               )  Civil Action No. 09-cv-745 (RCL)
                                        )
BARACK OBAMA,                           )
President of the United States, et al., )
                                        )
       Respondents.                     )
____________________________________)

                                            ORDER

       Upon consideration of respondents’ Consent Motion [1338] for Extension of Time to

Respond to Petitioner’s Proposed Factual Return for Public Filing, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that respondents shall have until December 16, 2009 to respond to petitioner

Abdal Razak Ali’s (ISN 685) proposed factual return for public filing.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on November 30, 2009.